FILED	
                                                                               United	States	Court	of	Appeals	
                                            UNITED STATES COURT OF APPEALS             Tenth	Circuit	
                                                                                              	
                                                 FOR THE TENTH CIRCUIT            September	25,	2015	
                                             _________________________________                	
                                                                                  Elisabeth	A.	Shumaker	
                                                                                       Clerk	of	Court	
WASHINGTON KIM,

            Petitioner - Appellant,

v.                                                                            No. 15-6118
                                                                       (D.C. No. 5:15-CV-00607-F)
BARACK OBAMA; UNITED STATES                                                   (W.D. Okla.)
DEPARTMENT OF THE ARMY,

            Respondents - Appellees.
                            _________________________________

                                                    ORDER AND JUDGMENT*
                                                _________________________________

Before HARTZ, TYMKOVICH, and MORITZ, Circuit Judges.
                 _________________________________

             Proceeding pro se and in forma pauperis (IFP), Washington Kim appeals the

district court’s dismissal of his complaint under 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

Because we conclude Kim has forfeited appellate review, we affirm.

               On June 2, 2015, Kim—who says he is a nuclear specialist for the United States

Army—filed a complaint in federal district court. Kim’s allegations arise from his

treatment during basic training and the Army’s subsequent refusal to “approve [his]

graduation.” Complaint, Doc. 1, at 2.
																																																								
             *
         After examining Kim’s brief and the appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value. See Fed. R. App. P. 32; 10th Cir. R. 32.1.

	
	


       The district court dismissed Kim’s complaint under 28 U.S.C. § 1915(e)(2).

Specifically, the district court relied on 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), which

require courts to dismiss IFP actions that are frivolous or fail to state a claim. Kim

appealed.

       Because Kim proceeds pro se, we liberally construe his brief and apply a more

forgiving standard than the one we apply to attorney-drafted filings. Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But pro se parties must

follow the same procedural rules that govern other litigants. Thus, we won’t act as Kim’s

advocate by formulating arguments or scouring the record on his behalf. Id.

       In his opening brief, Kim argues the district court made both factual and legal

errors in dismissing his complaint. But Kim offers neither legal authority nor citations to

the portions of the record that might support his arguments. See Fed. R. App. P.

28(a)(8)(A) (requiring appellant’s brief to include “citations to the authorities and parts of

the record on which the appellant relies”). Thus, we decline to address them. See Bronson

v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007) (noting we routinely refuse to consider

arguments that fail to meet Rule 28’s requirements).

       Because Kim has forfeited appellate review by failing to comply with the

applicable procedural rules, we affirm the district court’s dismissal of his complaint.

                                               Entered for the Court,



                                               Nancy L. Moritz
                                               Circuit Judge


                                              2